Citation Nr: 0629960	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to July 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2004 a 
hearing was held before a Decision Review Officer at the RO.  
A transcript of this hearing is of record.  In April 2006, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to his service or to any event therein.

2.  Competent evidence establishes the veteran's tinnitus had 
its onset in service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Service connection for tinnitus is warranted. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A February 2002 (prior to the RO's initial adjudication of 
the instant claims) letter explained what the evidence must 
show to substantiate the claims, and informed the veteran of 
his and VA's responsibilities in claims development.  The 
August 2002 rating decision and a September 2003 statement of 
the case (SOC) explained what the evidence showed and why the 
claims were denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claims).  
Although complete notice was not provided prior to the 
initial adjudication of the claims, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given, and is not prejudiced by any notice timing defect.  
Significantly, the claims were readjudicated following 
notice.  See May 2004 supplemental SOC.  As the decision 
below denies service connection for bilateral hearing loss 
disability, whether or not the veteran received notice 
regarding the rating of such disability or effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) is a moot point.  He is not prejudiced by lack of such 
notice.  Regarding the claim pertaining to tinnitus, any 
notice defect with respect to the rating and effective date 
elements will be cured by the RO when the award is 
implemented, and the veteran will have the opportunity to 
contest the RO's determinations in these matters, if he so 
desires.  It would serve no useful purpose to delay the grant 
being made just to afford prior notice of these elements.  
Finally, neither the veteran nor his representative alleges 
that notice in this case was less than adequate or that he is 
prejudiced by a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and, to the extent possible, records 
of pertinent medical treatment.  The RO arranged for a VA 
examination.  Furthermore, in April 2006 the Board sought a 
VHA medical advisory opinion.  The veteran was notified of 
the opinion.  In August 2006, he responded with a waiver of 
RO consideration.  VA has met its assistance obligations.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II.  Factual Background

Service records show that the veteran served in an artillery 
unit.  In his January 2002 claim, the veteran indicated that 
he was treated for tinnitus in service.  His  service medical 
records include an August 1964 enlistment examination report 
that does not contain any complaints, findings, or diagnoses 
related to bilateral hearing loss or tinnitus.

Enlistment audiometry showed that puretone thresholds were 
(ASA values converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
5
5
5
5
5
On service separation examination audiometry, puretone 
thresholds, in decibels, (again, ASA converted to ISO) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

There were no complaints, findings, or diagnoses of bilateral 
hearing loss or tinnitus.  On clinical examination the ears 
were normal.

Postservice medical records from December 1999 to December 
2001 reveal left ear tinnitus and bilateral high frequency 
sensorinerual hearing loss.

In March 2003, the veteran submitted a letter from his 
private physician (a Board-certified specialist in 
Otolaryngology) dated in January 2003, which in part stated 
that his hearing loss was related to noise exposure in 
military service.  The physician indicated that the loss was 
permanent, and almost surely related to the noise exposure.

On May 2003 VA audiological evaluation, the veteran reported 
the onset of  bilateral hearing loss and tinnitus as a result 
of noise exposure from weapons firing in the military.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
50
80
LEFT
25
30
45
60
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was moderate bilateral sensorineural loss.

The audiologist reviewed the claims file in conjunction with 
the examination, and noted that the veteran's service medical 
records were negative for documented hearing loss on 
enlistment and discharge.  He further stated that it appeared 
the onset of hearing loss and tinnitus was well after active 
duty.

At the March 2004 hearing, the veteran testified [page 2, 
hearing transcript] that he worked in the "artillery as an 
artilleryman".  He stated that he could be as close as 100-
150 feet or even closer at times.  Sometimes he would have 
loss of hearing for several weeks, but then hearing would 
return.  He testified that he first noticed constant ringing 
in his ears in 1999 or late 1998.  He went to his private 
physician and was asked about past noise exposures.  The 
doctor explained to him that this was a latent condition 
resulting from early noise exposure.

Because of the conflicting medical evidence regarding the 
etiology of the disabilities at issue, the Board referred the 
case for a VHA medical advisory opinion.  A VA 
otolaryngologist reviewed the veteran's claims folder 
including the service medical records, and in response to the 
question of whether it is at least likely as not that the 
veteran's hearing loss and tinnitus are related to his noise 
exposure in service stated:

The severe hearing loss started in 1999 and is not related to 
service as on discharge from service the hearing was within 
normal but slightly below preservice.  The veteran did lose 
minimal hearing during service from -10 and -5 decibels which 
is supernormal to zero and 5 decibels which is normal 
hearing.  Therefore, it is at least as likely as not that the 
tinnitus started during the military, and it was unmasked in 
1999 when the hearing declined.  The tinnitus is at least 
likely as not to have started in the service due to the 
slight hearing loss.

In response to the VHA opinion, the veteran submitted an 
August 2006 letter reiterating his claim that his bilateral 
hearing loss disability is related to noise exposure in 
service.



III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113;       38 C.F.R. §§ 3.307, 3.309.

Bilateral hearing loss

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by both private and VA 
examiners.  Because he served in an artillery unit, it is 
also not in dispute that he likely was exposed to noise 
trauma in service.  What he must still show to establish 
service connection for his hearing loss is that the current 
disability is related to the presumed noise exposure. 

Significantly, the veteran's service medical records, 
including his separation examination report contain no 
mention of hearing loss.  Consequently, service connection 
for bilateral hearing loss on the basis that such disability 
became manifest in service and persisted, is not warranted.  
As there is no medical evidence showing sensorineural hearing 
loss was manifested in the first postservice year, there is 
no basis for considering (and applying) the 38 U.S.C.A. 
§ 1112 chronic disease presumptions (for sensorineural 
hearing loss as an organic disease of the nervous system).  

There is conflicting medical opinion evidence regarding a 
nexus between the current hearing loss disability and the 
veteran's service.  In January 2003 a private physician 
opined that the hearing loss is indeed related to noise 
exposure in service.  However, that physician did not review 
the veteran's service medical records, and does not appear to 
have been aware of the entire medical history, i.e., that 
hearing loss disability was not documented until some 30 
years postservice.  Furthermore, that physician did not 
provide any detailed explanation for the opinion.  
Significantly, on May 2003 VA examination, the audiologist 
reviewed the service medical records, examined the veteran, 
noted that service medical records were negative for 
documented hearing loss, and concluded that the onset of loss 
appeared well after active duty.   

As there was some remaining uncertainty regarding the 
etiology of the hearing loss, (because the VA did not comment 
specifically as to whether the postservice onset of hearing 
loss may have been related to noise trauma in service), the 
Board (as was reported above) sought an advisory medical 
opinion.  The consulting otolaryngologist opined in April 
2006 that the veteran's current bilateral hearing loss was 
not related to service.  Because that opinion is based on 
review of the actual record, and provides supporting 
rationale (noting absence of pathology in service and remote 
onset), the Board finds that opinion persuasive in its 
conclusion that the veteran's hearing loss disability is 
unrelated to his active service.  

Significantly, a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought (here some 
33 years) is, of itself, a factor for consideration against a 
finding of service connection for such disability.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
Because the veteran is a layperson, his own belief that his 
bilateral hearing loss disability is related to noise trauma 
in service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim; hence, it must be denied.  

Tinnitus

The diagnosis of tinnitus is well documented by the record 
(and the veteran's military history of artillery service, and 
related noise exposure is not in dispute).  A consulting VA 
otolaryngologist review the record and opined in April 2006 
that the veteran's tinnitus had its onset in service.  There 
is no competent (medical opinion) evidence to the contrary.  
Thus, the evidence supports this claim, and service 
connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


